Title: To Thomas Jefferson from Mordecai Miller, 11 November 1805
From: Miller, Mordecai
To: Jefferson, Thomas


                  
                     Respected Friend 
                     
                     Alexandria Novr. 11th 1805
                  
                  Thy favour of the 9th Inst is Recieved & Contents noted Hewes & Miller Recd. A Letter By the norfolk Packet Captn. Palmer wich mentiond A Box for thee but as Captn. Palmer was Bound to the City & Promis’d to Delver it they thought it Best that he should take it I Suspect he Left it in Charge With Buller Cock at the Navy Yard. If on Enquiry it should not be found there I will attend to the Subject When the Packet Returns from Norfolk in the Intrem I am Respectfully Thy Frnd.
                  
                     Mordecai Miller 
                     
                     surviving Partner of
                     Hewes & Miller
                  
               